Exhibit 99.1 United States 12 Month Natural Gas Fund, LP Monthly Account Statement For the Month Ended February 29, 2012 Statement of Income (Loss) Income Realized Trading Gain (Loss) on Futures $ ) Unrealized Gain (Loss) on Market Value of Futures Dividend Income Interest Income ETF Transaction Fees Total Income (Loss) $ ) Expenses Investment Advisory Fee $ Brokerage Commissions NYMEX License Fee Non-interested Directors' Fees and Expenses Prepaid Insurance Expense 94 Other Expenses Total Expenses Expense Waiver ) Net Expenses $ Net Income (Loss) $ ) Statement of Changes in Net Asset Value Net Asset Value Beginning of Month 2/1/12 $ Additions (600,000 Units) Net Income (Loss) ) Net Asset Value End of Month $ Net Asset Value Per Unit (1,600,000 Units) $ To the Limited Partners of United States 12 Month Natural Gas Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended February 29, 2012 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States 12 Month Natural Gas Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
